IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

WALTER E. RYAN, JR,                        )
                                           )
                   Plaintiff,              )
                                           )
       v.                                  ) C.A. No. 12717-VCG
                                           )
ALAN S. ARMSTRONG; JOSEPH R.               )
CLEVELAND; KATHLEEN B.                     )
COOPER; JOHN A. HAGG; JUANITA              )
H. HINSHAW; RALPH IZZO; FRANK              )
T. MACINNIS; ERIC W.                       )
MANDELBLATT; KEITH A.                      )
MEISTER; STEVEN W. NANCE;                  )
MURRAY D. SMITH; JANICE D.                 )
STONEY; and LAURA A. SUGG,                 )
                                           )
                   Defendants,             )
                                           )
THE WILLIAMS COMPANIES, INC.,              )
                                           )
                   Nominal Defendant.      )


                         MEMORANDUM OPINION

                       Date Submitted: January 31, 2017
                         Date Decided: May 15, 2017

Stuart M. Grant, Michael J. Barry, Michael T. Manuel, of GRANT & EISENHOFER
P.A., Wilmington, Delaware; OF COUNSEL: Clinton A. Krislov, of KRISLOV &
ASSOCIATES, LTD., Chicago, Illinois, Attorneys for Plaintiff.

Peter J. Walsh, Jr., Michael A. Pittenger, Andrew H. Sauder, Jacob R. Kirkham, of
POTTER ANDERSON & CORROON LLP, Wilmington, Delaware; OF
COUNSEL: Sandra C. Goldstein, Antony L. Ryan, of CRAVATH, SWAINE &
MOORE LLP, New York, New York, Attorneys for Defendants.

GLASSCOCK, Vice Chancellor
      In 2015, a pipeline company, Energy Transfer Equity, L.P. (“ETE”), saw an

opportunity in the acquisition of another energy entity, The Williams Companies

(“Williams”). ETE pursued Williams, obtaining a merger contract. For reasons not

pertinent here, a condition precedent to the transaction failed, and what would have

been a merger of two large entities came a-cropper. That failure was father to

numerous legal actions, of which the instant case is one.

      Before Williams and ETE agreed to merge, Williams controlled a limited

partnership, Williams Partners L.P. (“WPZ”). Williams owned 60% of WPZ, and

controlled its general partner. Shortly before negotiations between Williams and

ETE commenced, Williams decided to acquire the independent minority interest in

WPZ. After the Williams-WPZ agreement (the “WPZ Acquisition”) was reached,

ETE made an offer to buy Williams, at a substantial premium. ETE, as part of that

bid to acquire Williams, required Williams to vitiate its agreement to acquire the

balance of WPZ. Williams did so, incurring a $410 million break-up fee and other

expenses. Ultimately, the Williams-ETE merger itself was rendered unenforceable

by failure of a condition precedent, as limned above.

      The Plaintiff, a Williams stockholder, brings this litigation, purportedly

derivatively on behalf of Williams. The Plaintiff seeks to recoup from Williams’

directors the losses suffered by Williams, incurred by entry and then cancellation of

the WPZ Acquisition. The Defendants are the directors of Williams who approved



                                         1
those actions (the “Director Defendants”). Because Williams has an exculpatory

clause for directors, I may ultimately award the damages the Plaintiff seeks only

upon a determination that the Director Defendants breached a duty of loyalty owed

to Williams. This case, unlike recent cases in this Court, is not susceptible to the so-

called Corwin doctrine whereby a fully informed, non-coerced shareholder vote will

invoke the business judgment rule. Here, no qualifying vote occurred: this case

involves a purported defensive measure theoretically designed by the Director

Defendants to prevent a transaction that they then ultimately approved, but which

nonetheless failed. Because the ETE merger never took place, the cost of removing

the purported defensive mechanism fell solely on Williams, on behalf of which the

Plaintiff seeks monetary damages from the Director Defendants.             I note that

Williams itself is pursuing recovery for the same losses against ETE, the failed

merger counterparty, in separate litigation.

      The matter is before me on the Defendants’ Motion to Dismiss. The right to

recover for any fiduciary breach here is an asset belonging to Williams, and like any

corporate asset the directors control its disposition. Court of Chancery Rule 23.1

exists to vindicate director control: it requires a demand that the board pursue an

action, or a showing that demand is excused, before a stockholder may proceed

derivatively on behalf of her corporation. The Plaintiff here has not made a demand

on the Williams board of directors to pursue this matter. Under Rule 23.1, I must



                                           2
dismiss this action unless the complaint pleads specific facts that, if true, raise a

reasonable doubt that a majority of the directors are capable of validly exercising

their business judgment with respect to the matter.

         Here, the suit the Plaintiff seeks to pursue is against the directors who entered

the agreement to acquire WPZ. A majority of the board as of the commencement of

this action is composed of those Director Defendants. The primary ground upon

which the Plaintiff seeks to satisfy Rule 23.1 is that he has pled a viable claim for

review under Unocal,1 and therefore the majority of the board cannot evaluate the

demand.2

         The Plaintiff’s theory here is that Williams, and its directors, were aware

before entering the WPZ Acquisition that ETE was interested in acquiring Williams;

that Armstrong, Williams’ CEO, motivated by a dislike of ETE and its management,

or by a desire to entrench himself, engineered the WPZ Acquisition as a defensive

measure, designed to make Williams harder for ETE to swallow; and that the other

directors voted in favor to entrench themselves. According to the Plaintiff, such a

defensive measure cannot withstand the enhanced judicial scrutiny of the

reasonableness of an anti-takeover defense, which the Plaintiff contends is the

applicable standard of review here under the Unocal doctrine. It is true that, after



1
    Unocal Corp. v. Mesa Petroleum Co., 493 A.2d 946 (Del. 1985).
2
    See Jan. 31, 2017 Oral Argument Tr. 47:22–48:5.


                                               3
ETE offered a substantial premium to acquire Williams conditioned on Williams’

withdrawal from the WPZ Acquisition, the directors abrogated the agreement with

WPZ, but by then, according to the Plaintiff, fiduciary duties had been breached and

the damage was done; the break-up fee and other costs of withdrawing were incurred

by Williams. The Plaintiff alleges that the Director Defendants conceived the WPZ

Acquisition as a defensive measure to fend off ETE, and then further put in place

needless devices to protect the WPZ deal; devices, according to the Plaintiff, that

had no function other than to make Williams acquisition by ETE less palatable. He

avers, in conclusory fashion, that the Defendants were collectively motivated by

entrenchment.

      The parties dispute whether Unocal applies in a damages action, that is,

whether enhanced scrutiny applies primarily, or solely, where scrutiny can aid

vindication of stockholders’ right to consider a merger transaction, via injunctive

relief. Because of my decision here, I need not directly address this question. It is

clear, however, that Unocal enhanced scrutiny is primarily a tool for this Court to

provide equitable relief where defensive measures by directors threaten the

stockholders’ right to approve a value-enhancing transaction. In such a case, where

directors cannot show that a defensive measure is reasonable, a plaintiff has satisfied

the first, merits-based prong of an injunctive relief analysis. This permits the Court

(where irreparable harm and balance in favor of relief are also shown) to impose



                                          4
injunctive relief to remove the unreasonable impediment to a transaction. In other

words, enhanced scrutiny allows preliminary injunctive relief without a showing by

the plaintiff that it is probable that a defendant has breached a fiduciary duty. The

standard is modified, in the Unocal framework, because of the inherent motive for

entrenchment where directors take measures to fend off a suitor.

      How Unocal scrutiny applies in a damages action—especially in the face of

an exculpatory provision where ultimately the plaintiff must demonstrate a breach

of the duty of loyalty—is less clear. I need not reach this issue, however, unless the

Plaintiff can first demonstrate that demand is excused. The Plaintiff here seeks only

to impose damages on the directors who created the purportedly-defensive measures

(removed by them prior to this litigation). Considering the exculpatory clause here,

even gross negligence on the directors’ parts is insufficient to an award of damages:

to recover, the Plaintiff must demonstrate disloyalty. It is in this context that I must

evaluate the directors’ ability to bring their business judgment to bear in considering

whether demand is excused. There are no particularized allegations here that the

Director Defendants (with a single exception) are not disinterested and independent,

other than the conclusory allegation regarding entrenchment.           If the Director

Defendants also face no credible threat of the imposition of liability for a breach of

loyalty, they are not disabled from considering a demand.            Therefore, if the

complaint does not plead specific facts that, if true, raise a substantial potential of



                                           5
liability for breach of loyalty, I must dismiss under Rule 23.1. Ultimately, I find the

Plaintiff has failed to so plead. My reasoning follows.

                                    I. BACKGROUND3

       The following factual adumbration is sufficient to the issue before me. In

short, the Plaintiff is challenging the transaction between Williams and a related

party, WPZ. The Plaintiff alleges that the related-party transaction was an improper

defensive mechanism that supports a breach of the duty of loyalty action against the

Williams Board of Directors (the “Board”).

       A. The Parties

       The Plaintiff, Walter E. Ryan, Jr., is a shareholder of Williams common stock,

and has been at all times relevant to liability.4

       Nominal Defendant, The Williams Companies (“Williams”) is a large energy

infrastructure company, with a particular focus on energy pipelines.5 Williams is a

Delaware Corporation.6 Williams owns Williams Partners GP LLC (“Williams

GP”), which is “the general partner and controller of” WPZ.7 Williams owned




3
  The facts, except where otherwise noted, are drawn from the well-pled allegations of Plaintiff’s
Verified Derivative Complaint (the “Complaint” or “Compl.”) and exhibits or documents
incorporated by reference therein, which are presumed true for purposes of evaluating Defendants’
Motion to Dismiss.
4
  Compl. ¶ 11.
5
  See id. at ¶ 1.
6
  Id. at ¶ 12.
7
  Id. at ¶ 1.


                                                6
approximately 60% of the limited partnership units of WPZ.8 Further, Williams

derives “some 85% of its revenues from its interests in” WPZ. 9 WPZ was formed

by Williams in 2005 “to own, operate, and acquire energy assets.”10 WPZ is a Master

Limited Partnership (“MLP”).11

       Non-Party ETE is a similarly-situated energy company, with a focus on

energy pipelines and other energy infrastructure projects.12

       The named Defendants (the “Director Defendants”) were each members of

the Williams Board at the time relevant to liability.13 The Director Defendants are:

Alan S. Armstrong, Joseph R. Cleveland, Kathleen B. Cooper, John A. Hagg, Juanita

H. Hinshaw, Ralph Izzo, Frank T. MacInnis, Eric W. Mandelblatt, Keith A. Meister,

Steven W. Nance, Murray D. Smith, Janice D. Stoney, and Laura A. Sugg.14 The

Board at the time of the Complaint included seven of the Director Defendants,

“Armstrong, Cleveland, Cooper, Hagg, Hinshaw, Smith, and Stoney, along with

three recently appointed directors . . .” who are not Defendants.15 Defendants Izzo,

MacInnis, Mandelblatt, Meister, Nance, and Sugg resigned from the Board on June



8
  Id. at ¶ 29.
9
  Id. at ¶ 30.
10
   Id. at ¶ 38.
11
   Id. at ¶¶ 1, 28.
12
    See id. at ¶ 32.
13
   See, e.g., id. at ¶ 90. See also id. at n.1 and accompanying text.
14
   See id. I note that the Williams Board is protected by an exculpatory charter provision for
violations of the duty of care. See C.A. 11903-VCG Dkt. No. 37 Ex. C at Art. V ¶ F.
15
   Compl. ¶ 92.


                                              7
30, 2016 following this Court’s opinion declining to specifically enforce the ETE-

Williams merger.16

       B. The Challenged Transaction

       The challenged transaction arises in the context of a larger and more

complicated merger. In short, the Plaintiff’s theory is that a transaction between

Williams and WPZ was a defensive mechanism to thwart or discourage an

acquisition of Williams by ETE. Below, I review the actions of the parties during

the time relevant to liability.

       The Complaint alleges that ETE, through its Chairman Kelcy Warren, started

making acquisition overtures towards Williams as early as February 2014.17 At this

time Alan Armstrong of Williams indicated to Warren that Williams was not

particularly interested but if an offer was made it would be taken to the Williams

Board.18 By November 2014, ETE’s Chief Financial Officer approached Barclays

Bank with “an informal indication of interest about a potential acquisition of

Williams by ETE.”19 Barclays relayed this indication of interest to Williams’

management.20        ETE representatives “contacted Williams representatives on a

number of occasions to discuss a potential transaction between ETE and Williams”



16
   Id. at ¶ 25. I note that the Board previously had at least thirteen members. See id. at ¶ 83.
17
   Id. at ¶ 44.
18
   Id.
19
   Id. at ¶ 45.
20
   Id.


                                                  8
through May, 2015.21 Due to an alleged “contentious history” stemming from (per

a Wall Street Journal article) “a 2011 bidding war” where ETE bested Williams,

such an acquisition from Armstrong’s perspective was allegedly “undesirable.”22

       The Complaint alleges a transaction with WPZ was only considered by the

Williams board after receiving indications of interest from ETE.23 By January 20,

2015, the Williams Board had received presentations from Barclays on strategic

alternatives, including entity level structural changes, none of which Barclays

recommended at that time.24 According to the Complaint, there were disadvantages

to Williams in pursuing a transaction with WPZ—including tax, structural, and

economic-performance drawbacks.25             The completeness and accuracy of the

Complaint’s characterization of the various Barclays presentations—incorporated

into the Complaint—is in dispute.26 In briefing, the Plaintiff asserts that “[t]he Board

repeatedly was informed that Williams would realize no present benefits at all by

acquiring WPZ.”27 This argument is weakened by the presentations upon which the

Plaintiff relies in the Complaint.         For example, Barclays’ January 20, 2015

presentation included as the “pros” for the WPZ Acquisition that it would provide a


21
   Id.
22
   Id. at ¶ 46.
23
   See id. at ¶¶ 47–48.
24
   Id. at ¶¶ 49–50.
25
   See id. at ¶¶ 52–59. But see Defs’ Reply Br. 25–27 (challenging characterizations of certain
Barclays presentations in the Complaint).
26
   See Defs’ Reply Br. 25–27.
27
   Pl’s Answering Br. 29 (citing Compl. ¶¶ 51, 61–62) (emphasis in original).


                                              9
“[s]implified organizational structure;” a “large step-up to shield future taxable

income;” and that depending on valuations “exchanging MLP equity for C-Corp

stock could be accretive to dividend per share.”28                Further, later Barclays

presentations relied upon in the Complaint,29 provide that the WPZ Acquisition

would “improve Williams’ access to and cost-of-capital,” simplify the

organizational structure leading to “streamlined governance and modest cost

savings,” provide a tax shield in the future, and be accretive “due to valuation

differentials.”30 While it is improper to weigh the pros and cons of the WPZ

Acquisition at this stage, portions of the Barclays presentations, relied upon in the

Complaint, make clear that there were at least some benefits as well as the

highlighted drawbacks to the WPZ Acquisition.

       Through March 2015 several presentations were made by Barclays covering

the pros and cons of a potential WPZ Acquisition.31 In any event, by a March 31,

2015 Williams Board meeting, “the Board was intent on going forward” with a

transaction with WPZ.32




28
   See Jan. 20, 2017 Transmittal Affidavit of Jacob R. Kirkham in Support of Defendants' Reply
Brief (“Kirkham Aff.”) Ex. A at RYAN0000372.
29
   See Compl. ¶¶ 62–64.
30
   Kirkham Aff. Ex. C at RYAN0000133.
31
   See Compl. ¶¶ 60, 62.
32
   Id. at ¶ 62.


                                             10
        An initial offer was made on April 9, 2015, by Williams to WPZ’s conflicts

committee, proposing to acquire the independent minority of WPZ.33 The offer

represented a 6% premium for WPZ unitholders.34           On May 7, 2015, WPZ

countered, seeking a 24% premium.35 Williams returned to WPZ days later with a

16.8% premium offer,36 with consideration to be paid in Williams shares.37 On May

12, 2015, the Board entered an agreement on those terms to purchase the remaining

units of WPZ that it did not already own (the “WPZ Acquisition”).38 The WPZ

Acquisition was publicly announced on May 13, 2015.39 The total value of the

transaction was $13 billion.40

        The WPZ Acquisition included a force-the-vote provision requiring Williams

to submit the WPZ Acquisition to a vote by Williams shareholders.41 Similarly, it

included a $410 million termination fee payable by a waiver of Incentive

Distribution Rights (“IDRs”) or in cash.42       The Complaint alleges the WPZ

Acquisition itself, along with the deal-protection devices of the termination fee and




33
   Id. at ¶ 66.
34
   Id.
35
   Id. at ¶ 67.
36
   Id.
37
   Id. at ¶¶ 66, 68.
38
   Id. at ¶ 3.
39
   Id. at ¶ 70.
40
   Id. at ¶ 68.
41
   Id. at ¶¶ 6, 74.
42
   Id. at ¶¶ 72–73.


                                         11
force-the-vote provision, were improper defensive mechanisms the purpose of which

was to thwart an acquisition by ETE.43

       A week after the WPZ Acquisition was announced, on May 19, 2015, ETE

announced an offer to acquire Williams at a 32% premium. 44 ETE’s acquisition

offer was conditioned on Williams canceling the WPZ Acquisition.45 Ultimately,

on September 28, 2015, Williams accepted an offer from ETE. 46 As discussed

above, the WPZ Acquisition contained a contractual provision requiring payment in

the event of a termination, as a result, Williams paid a $410 million termination fee.47

Additionally, Williams paid a further $18 million to cancel the force-the-vote

provision contained in the WPZ Acquisition agreement.48 In total Williams paid

$428 million to terminate the WPZ Acquisition and pursue the transaction with ETE.

Thus, the alleged defensive transaction, and the deal-protection devices within that

transaction, were removed in the fall of 2015 in favor of a transaction with ETE.

Ultimately, the transaction with ETE itself did not close, following the failure of a

condition precedent.49




43
   See, e.g., id. at ¶¶ 75, 85.
44
   Id. at ¶¶ 5, 77.
45
   Id. at ¶¶ 5, 84.
46
   Id. at ¶¶ 7, 82.
47
   Id. at ¶¶ 8, 84.
48
   Id.
49
   Id. at ¶ 9. See generally Williams Companies, Inc. v. Energy Transfer Equity, L.P., 2016 WL
3576682 (Del. Ch. June 24, 2016), aff'd, 2017 WL 1090912 (Del. Mar. 23, 2017).


                                             12
       C. Specific Allegations Regarding the Director Defendants

       The Complaint presents scant particularized allegations about the motives,

background, or relationships of any of the Director Defendants other than Alan

Armstrong.50      The only specific factual allegations regarding the               Director

Defendants, other than Armstrong, are that they, as a group, allegedly “ignored”

ETE;51 that they rushed the WPZ Acquisition;52 that they voted in favor of the WPZ

Acquisition53 and, initially, against the ETE Merger;54 and that “a majority of the

Current Board was interested in the thwarting of the ETE-Williams Merger because

each receives substantial salaries, bonuses, payments, benefits, and/or other

emoluments by virtue of service on the Board.”55 There are no particularized

allegations regarding what this “majority” received via board service, that receipt of

any compensation was material to them, or that they were in any way beholden to

Armstrong. The closest the Complaint comes to a particularized allegation regarding

the majority of the Director Defendants is the conclusion that they voted in favor of

the WPZ Acquisition:

       because they knew that in the event that Williams was acquired by any
       potential bidder, most or all of the directors of Williams and its senior
       management would, either in connection with the acquisition or shortly

50
   See Compl. ¶¶ 13–24.
51
   See, e.g., id. at ¶ 47 (alleging that “Williams management and its Board repeatedly ignored
ETE’s efforts”).
52
   See, e.g., id. at ¶ 69.
53
   Id. at ¶ 92.
54
   Id. at ¶ 83.
55
   Id. at ¶ 93 (emphasis added).


                                             13
        thereafter, be removed from the Board of the surviving company
        because their services would not be necessary. They would be mere
        surplusage and, thus, an acquisition would bring an end to their power,
        prestige and profit. In so acting, Williams’s directors and those in
        management allied with them have been aggrandizing their own
        personal positions and interests over those of Williams and its
        stockholders to whom they owe fundamental fiduciary duties not to
        entrench themselves in office.56

Similarly, the Complaint concludes that “the timing and the deal protection measures

of the WPZ Acquisition demonstrate that it was approved for purposes of

entrenchment” and asks me to infer bad faith on behalf of the Director Defendants.57

Yet the Complaint provides no specific factual allegations regarding any actions, or

motivations that the Director Defendants had, or their particular financial

circumstances; it baldly alleges a defensive measure, then presumes entrenchment is

the motivation.

        With respect to Armstrong, the Complaint states that he “is a director,

President and Chief Executive Officer of Williams, as well as Chairman of the Board

and Chief Executive Officer of WPZ.”58 Further, Armstrong is the Chairman and

CEO of Williams GP.59 Additionally, Armstrong worked at Williams “for nearly

three decades” and if ETE acquired Williams, “ETE would be able to terminate

Armstrong” from his various positions.60 Also, “Armstrong received $11,604,615

56
   Id. at ¶ 101.
57
   Id. at ¶ 92.
58
   Id. at ¶ 13.
59
   Id. at ¶ 29.
60
   Id. at ¶ 46.


                                          14
in total compensation from Williams in 2014.”61            As mentioned above, the

Complaint alleges that the “prospect of a takeover of Williams by ETE was all the

more undesirable to Armstrong” because according to a 2015 Wall Street Journal

article there was a “contentious history” arising from ETE “beating out Williams in

a 2011 bidding war . . . .”62

      D. This Litigation

      The procedural history of this matter is winding, and raises concerns about the

viability of the present action. A near-identical complaint to that before me here was

first filed in a separate action by the same Plaintiff.63 The first action was pled as a

direct claim (the “Direct Action”).64 A motion to dismiss was filed in the Direct

Action, after which the Plaintiff amended his complaint.65 A renewed motion

ensued.66 Each opening brief—both to the initial complaint in the Direct Action,

and the amended complaint in the Direct Action—argued for dismissal, on, among

other grounds, that the action was in fact derivative and not direct.67 Despite these

arguments, the Plaintiff elected to stand on his amended complaint in the Direct

Action and filed an answering brief in response to the motion to dismiss on August



61
   Id. at ¶ 13.
62
   Id. at ¶ 46.
63
   See C.A. No. 11903-VCG Dkt. No. 29.
64
   Id.
65
   C.A. No. 11903-VCG Dkt. Nos. 23, 29.
66
   C.A. No. 11903-VCG Dkt. Nos. 31, 37.
67
   See C.A. No. 11903-VCG Dkt. Nos. 23, 37.


                                              15
12, 2016.68 I note this answering brief in the Direct Action was filed after the ETE-

Williams Merger was terminated. Thus, the threat of the merger extinguishing a

derivative claim was not present. The motion to dismiss the Direct Action was fully

briefed on August 29, 2016.69 However, before argument was held on that motion,

the Plaintiff filed a separate and nearly identical action—this action—on September

2, 2016, asserting the same claim derivatively (the “Derivative Action”).70

Ultimately, the Plaintiff moved to voluntarily dismiss the Direct Action on

December 23, 2016,71 and via teleconference of January 12, 2017, I dismissed the

Direct Action while reserving decision on any preclusive effect the dismissal of the

direct litigation may have worked on this later, practically identical derivative

litigation, by analogy to Rule 15(aaa).

       This Derivative Action alleges the precise claim asserted, and dismissed, in

the Direct Action. The gravamen of the operative Complaint here is that the

Williams Board improperly entered the WPZ Acquisition, which included

unnecessary deal-protection devices, purely as a defensive mechanism. The Plaintiff

asserts that the Director Defendants breached the duty of loyalty by implementing

an “unreasonable and disproportionate defensive measure designed to thwart a


68
   See C.A. No. 11903-VCG Dkt. No. 42.
69
   See C.A. No. 11903-VCG Dkt. No. 44.
70
   A redline between the Direct Complaint and the Derivative Complaint highlights the similarity.
See C.A. No. 12717-VCG Dkt. No. 11 Ex. A
71
   Citing the grounds for the voluntary dismissal as a recent Supreme Court decision. See C.A.
No. 11903-VCG Dkt. No. 57.


                                               16
premium offer from ETE” by entering the WPZ Acquisition.72 The Plaintiff’s theory

is that the Defendants approved the WPZ Acquisition to secure continuation of their

“power, prestige and profit.”73

       The Defendants moved to dismiss this Derivative Action on various grounds,

briefly discussed below. Argument was held on the Defendants’ Motion to Dismiss

the Derivative Action on January 31, 2017. This Memorandum Opinion grants

Defendants’ Motion for the reasons that follow.

                                     II. ANALYSIS

       The Defendants moved to dismiss the Complaint pursuant to Court of

Chancery Rules 15(aaa), 12(b)(6), and 23.1. While the Rule 15(aaa) basis of the

motion, addressing the procedure described above, is by no means frivolous, I

address the pending Motion to Dismiss on a more fundamental ground, the failure

to adequately plead demand futility.

       The Plaintiff’s theory of the case is based on the premise that the Court should

evaluate the conduct of the Defendants through the “prism” of Unocal in

determining whether the Complaint has stated a claim for the sole count alleged:

breach of the duty of loyalty.74 According to the Plaintiff at oral argument, he relies

on pleading a “Unocal” claim to excuse demand; he contended stoutly that such a


72
   See Compl. ¶¶ 96–102.
73
   Id. at ¶ 101.
74
   See Jan. 31, 2017 Oral Argument Tr. 46:16–47:17.


                                             17
pleading is sufficient.75 As discussed below, I disagree. I assume that the Complaint

contains sufficient facts, drawing all inferences in the light most favorable to the

Plaintiff, such that a Unocal standard of review—to the extent applicable to a

damages claim—was triggered. In other words, if this case were before me on a

request for preliminary injunctive relief the burden would be on the Defendants to

demonstrate that the alleged defensive measure was reasonable. Nonetheless, the

Plaintiff has failed to satisfy his burden under Rule 23.1. That is, I find that the

Plaintiff has failed to allege particularized facts sufficient to create a reasonable

doubt that the demand board could validly exercise its judgment in considering a

demand.

       A. Unocal’s Application

       The Defendants have moved to dismiss this action pursuant to Rule 12(b)(6)

for failure to state a claim arguing, primarily, that the Complaint does not adequately

plead the “necessary threshold facts” to trigger Unocal and that the Defendants are

therefore protected by the business judgment rule.76 The standard of review for a

12(b)(6) motion is well settled:

       (i) all well-pleaded factual allegations are accepted as true; (ii) even
       vague allegations are well-pleaded if they give the opposing party
       notice of the claim; (iii) the Court must draw all reasonable inferences
       in favor of the nonmoving party; and (iv) dismissal is inappropriate

75
   See id.; id. at 47:22–48:11 (“I need Unocal to get around the demand requirement.”); id. at
63:22–64:3.
76
   See Defs’ Opening Br. 35–38.


                                             18
       unless the plaintiff would not be entitled to recover under any
       reasonably conceivable set of circumstances susceptible of proof.77

The Court “is not, however, required to accept as true conclusory allegations

‘without specific supporting factual allegations.’”78

       Before addressing the merits of the motion, I pause to emphasize, again, that

the recovery sought in this damages action arises from a long-since-removed

purported defensive action and the monetary outflows associated with the removal

of that alleged defensive action. That is, the recovery sought here is for a past,

historic injury, based on a purported defensive device which has itself been abated.

To recover damages for that injury, the Plaintiff asserts he is aided by the “prism”

of enhanced scrutiny of Unocal and its progeny.79 Here the Board voluntarily

removed the alleged defensive mechanism, signed a deal with ETE, and

unsuccessfully sued ETE to specifically perform the merger. Further, the Williams

Board is presently pursuing litigation seeking recovery from ETE for the costs

incurred in connection with termination of the WPZ Acquisition. The Plaintiff here

seeks to pursue, on behalf of Williams shareholders, litigation against the Williams

Directors to seek recovery of the same costs from the Director Defendants who

pursued and approved the WPZ Acquisition.

77
   Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (footnotes and internal quotations
omitted).
78
   In re Gen. Motors (Hughes) S'holder Litig., 897 A.2d 162, 168 (Del. 2006) (quoting In re Santa
Fe Pac. Corp. S'holder Litig., 669 A.2d 59, 65–66 (Del. 1995)).
79
   See Jan. 31, 2017 Oral Argument Tr. 46:16–47:17.


                                               19
       Directors exercising their judgment on behalf of their corporation are

protected by the business judgment rule, which provides wide deference to director

decisions. Certain recurring circumstances have arisen, however, where the Court

has recognized the need to take a more direct role in overseeing the actions of the

board, before application of the business judgment rule.80 These include, notably,

the case of directors taking measures to fend off a potential acquisition of the

company, which actions raise entrenchment concerns.81 Here, the Plaintiff alleges

that the WPZ Acquisition was, by its nature, terms, and timing, a defensive act that

properly triggers enhanced scrutiny.             The Supreme Court has explained that

“[e]nhanced judicial scrutiny under Unocal applies whenever the record reflects that

a board of directors took defensive measures in response to a perceived threat to

corporate policy and effectiveness which touches upon issues of control.”82 Unocal

can be triggered during an active hostile battle for corporate control, but also can be

“applied to a preemptive defensive measure where the corporation was not under

immediate attack.”83 To invoke Unocal the plaintiff must plead facts that show that



80
   See, e.g., Omnicare, Inc. v. NCS Healthcare, Inc., 818 A.2d 914, 928 (Del. 2003) (explaining
that “[t]here are certain circumstances, however, which mandate that a court take a more direct
and active role in overseeing the decisions made and actions taken by directors. In these situations,
a court subjects the directors' conduct to enhanced scrutiny to ensure that it is reasonable, before
the protections of the business judgment rule may be conferred”) (footnotes and internal quotations
omitted).
81
   See Unocal, 493 A.2d at 954–55.
82
   In re Santa Fe, 669 A.2d at 71 (internal quotations and citations omitted).
83
   See Stroud v. Grace, 606 A.2d 75, 82 (Del. 1992) (internal quotation omitted).


                                                20
the “board perceive[d] a threat to control and t[ook] defensive measures in response

to the threat.”84 Stated another way, Unocal attaches when the Complaint alleges

“threatened external action from which it could reasonably be inferred that the

defendants acted defensively.”85         The burden then shifts to the directors to

demonstrate that the defensive mechanism was “reasonable.”86                     Because an

entrenchment motive is potentially implicated by defensive measures, enhanced

scrutiny is justified; therefore, to trigger Unocal it is necessary that the transaction

subject to review was defensive.87

       The Unocal decision itself does not clearly address what constitutes a

sufficient pleading that an action is “defensive,” for purposes of Rule 12(b)(6). As

a later decision in this Court observed “[i]n Unocal there was no question . . . that

the exchange offer there at issue was a defensive measure. Thus, the [Unocal] Court

did not address the preliminary question of how to evaluate whether a particular

action is or is not a defense against a potential takeover.”88 I note that many

decisions look at the triggering of Unocal through the lens of a pre-close motion for

injunctive relief, rather than an after-the-fact damages action. The Supreme Court

has made clear, however, that “[a]bsent an actual threat to corporate control or action


84
   Id. (internal quotation omitted).
85
   Gantler v. Stephens, 965 A.2d 695, 705 (Del. 2009) (internal quotations omitted).
86
   See In re Santa Fe, 669 A.2d at 71.
87
   Gantler, 965 A.2d at 705 (observing that a necessary “premise” to trigger Unocal is that the
transaction subject to review was defensive).
88
   eDoskocil Companies Inc. v. Griggy, 1988 WL 85491, at *5 (Del. Ch. Aug. 18, 1988).


                                              21
substantially taken for the purpose of entrenchment, the actions of the board are

judged under the business judgment rule” rather than enhanced scrutiny.89 Similarly,

this Court has recognized that “[a] corporate action with collateral effects including

a tendency to preserve incumbent control is not per se subject to Unocal scrutiny.”90

       Here the Plaintiff relies on the following characterization of his Complaint in

support of attaching Unocal as the standard of review on the basis that “an

entrenchment motive” is a reasonable inference:91

        “Williams operated with WPZ in the ‘holdco/MLP’ structure since 2005,
         demonstrating a significant history of and continuing commitment to that
         business model, with no indication that the strategy was being reconsidered
         at all, until the contact from ETE;”92

        “The Williams Board first considered the WPZ ‘buy-in’ with other
         strategic alternatives within a month of Anderson’s approach by ETE’s
         Chief Financial Officer;”93

        “The Board perceived ETE’s interest as a threat to their control over the
         Company;”94

        “The Board repeatedly was informed that Williams would realize no
         present benefits at all by acquiring WPZ;”95

        “The Board knew that an acquisition of WPZ would require payment of a
         substantial above-market premium (and actually agreed to pay a price even

89
   Kahn on Behalf of DeKalb Genetics Corp. v. Roberts, 679 A.2d 460, 466 (Del. 1996) (citation
omitted).
90
   In re Ebix, Inc. Stockholder Litig., 2016 WL 208402, at *18 (Del. Ch. Jan. 15, 2016) (citations
omitted).
91
   Pl’s Answering Br. 28.
92
   Id. (citing Compl. ¶ 39).
93
   Id. at 29 (citing Compl. ¶ 48).
94
   Id. (citing Compl. ¶ 46).
95
   Id. (citing Compl. ¶¶ 51, 61–62) (emphasis in original).


                                               22
           higher than both Barclays’s projection and precedent transactions) for a
           company that was underperforming its peers across a number of metrics;
           and”96

        “Williams negotiated the WPZ Acquisition in less than four days, agreeing
         to a premium that greatly exceeded any comparable transaction and
         included deal protections that were completely unnecessary.”97
The Plaintiff urges that these allegations counsel in favor of attaching Unocal as the

standard of review at the pleading stage.

       The Defendants attack this timeline and its substance,98 correctly pointing out

that a number of allegations in the briefing are not entirely consistent with what is

pled in the Complaint.99 This is a motion to dismiss, however; pursuant to the

12(b)(6) standard, the Plaintiff is entitled to all rational inferences which flow from

his well-pled factual allegations. The question here is whether the facts pled, when

viewed in the light most favorable to the Plaintiff, are sufficient to produce a proper

pleading stage inference that the acts were “defensive measures” that were

“employed in the context of a contest for control.”100 Here, to the extent Unocal’s

application is at issue, the Plaintiff has pled facts from which one reasonably

conceivable inference is that the Board, aware of ETE’s interest in a transaction,


96
   Id. (citing Compl. ¶¶ 56–58, 60, 62, 67, 68).
97
   Id. (citing Compl. ¶¶ 63, 71–74).
98
   See Defs’ Reply Br. 23–27.
99
   See id. Compare Pl’s Answering Br. 29 (citing Compl. ¶ 46) with Compl. ¶ 46. See also supra
notes 27–31 and accompanying text.
100
    See In re Santa Fe, 669 A.2d at 71 (explaining that “[o]nce the plaintiff establishes that
defensive measures have been employed in the context of a contest for control” then the directors
have the burden of meeting the two part Unocal standard).


                                               23
perceived ETE as a threat and entered the WPZ Acquisition in response.101 This is

not the only reasonable inference that may be drawn from the timeline present here,

but the Plaintiff is entitled, at the pleading stage, to the benefit of any reasonable

inference. Thus, this analysis assumes for the purposes of this motion that the WPZ

Acquisition was a defensive measure in response to a threat, and so triggers Unocal

enhanced scrutiny.

       The parties spent significant effort to support their divergent positions on

whether, and how, enhanced scrutiny as called for in the Revlon and Unocal lines of

cases applies to a damages action. Cases in this jurisdiction have indicated that,

once Unocal attaches, a pleading-stage dismissal is generally not appropriate.102

Conversely, our Supreme Court observed in 2015 that:

       Unocal and Revlon are primarily designed to give stockholders and the
       Court of Chancery the tool of injunctive relief to address important M
       & A decisions in real time, before closing. They were not tools designed
       with post-closing money damages claims in mind, the standards they
       articulate do not match the gross negligence standard for director due
       care liability under Van Gorkom, and with the prevalence of
       exculpatory charter provisions, due care liability is rarely even
       available.103


101
     See e.g., In re Ebix, 2016 WL 208402, at *19 (finding at the pleading stage that the
circumstances surrounding one particular purported defensive act “establishes a factual
chronology that, viewed in a light most favorable to Plaintiffs, supports Plaintiffs' contention” that
it was a defensive mechanism, in response to an announced proxy contest).
102
    See, e.g., In re Santa Fe, 669 A.2d at 71–72.
103
    Corwin v. KKR Fin. Holdings LLC, 125 A.3d 304, 312 (Del. 2015) (internal footnotes omitted)
(emphasis added). The Supreme Court’s discussion, I note, was in the context of the effect a fully-
informed non-coerced shareholder vote would have on the standard of review. The Court in
Corwin held such a vote would invoke the business judgment rule, over the plaintiff’s objection


                                                 24
Notwithstanding that statement, the Plaintiff asserts that Unocal applies in this

damages action and aids them in stating a claim sufficient to withstand a motion to

dismiss. The Plaintiff argues that the Defendants “violated their fiduciary duties

under Unocal in bad faith” and that therefore the matter must go forward to create a

substantive record upon which the Defendants’ loyalty may be put to the test.104 The

Plaintiff acknowledges that the Supreme Court recently held in In re Cornerstone

Therapeutics, Inc. Stockholder Litigation that

       [a] plaintiff seeking only monetary damages must plead non-exculpated
       claims against a director who is protected by an exculpatory charter
       provision to survive a motion to dismiss, regardless of the underlying
       standard of review for the board's conduct—be it Revlon, Unocal, the
       entire fairness standard, or the business judgment rule.105




that such result should not obtain because it would “would impair the operation of Unocal and
Revlon . . . . ” Id. at 312 (footnotes omitted).
104
    See Pl’s Answering Br. 30. Unocal, however, like Revlon, is not a “duty” unto itself—rather,
it is a standard of review. While enhanced scrutiny recognizes the threat that directors may be
acting with mixed motives when they enact a defensive mechanism or a sell a company, it does
not change the fact that a duty of loyalty violation is required to recover damages, where a board
is protected by an exculpatory charter provision. See In re Morton's Rest. Grp., Inc. Shareholders
Litig., 74 A.3d 656, 663–64 (Del. Ch. 2013) (finding that even when Revlon enhanced scrutiny
applies, a plaintiff must plead facts that give rise to a duty of loyalty action when the board is
protected by an exculpatory provision); In re NYMEX S'holder Litig., 2009 WL 3206051, at *6
(Del. Ch. Sept. 30, 2009) (noting that “even if Revlon applied to this case, application of the
exculpatory clause would lead to dismissal unless the Plaintiffs have successfully pleaded a failure
to act loyally (or in good faith), which would preclude reliance on the Section 102(b)(7)
provision”) (citation omitted). That is, a plaintiff in a damages action, even with enhanced scrutiny
as the standard of review, cannot simply allege the act was unreasonable, the act must be disloyal.
See Lyondell Chem. Co. v. Ryan, 970 A.2d 235, 243 (Del. 2009) (observing that “there is a vast
difference between an inadequate or flawed effort to carry out fiduciary duties and a conscious
disregard for those duties”).
105
    In re Cornerstone Therapeutics Inc, Stockholder Litig., 115 A.3d 1173, 1175–76 (Del. 2015)
(footnotes omitted).


                                                25
       The Plaintiff argues, however, that the quoted language supports his position,

that the “underlying standard,” here Unocal, persists in a post-transaction action for

damages.106 That position, to my mind, is hard to square with Cornerstone. I need

not directly address this issue, however, because for the reasons explained below, I

find this action barred by failure to make demand under Rule 23.1.

       B. Rule 23.1

       Court of Chancery Rule 23.1 requires that a Plaintiff either make a demand

on the board or allege with particularity why demand is excused.107 This requirement

is not merely procedural; it is substantive. The demand requirement recognizes a

principal tenet of corporate law: that “directors, rather than shareholders, manage

the business and affairs of the corporation.”108 In cases such as this, where the

plaintiff has not made a pre-suit demand on the board, “the Complaint must be

dismissed unless it alleges particularized facts showing that demand would have

been futile.”109




106
    See Pl’s Answering Br. 25–26.
107
    See Del. Ch. Ct. R. 23.1 (providing that a plaintiff’s complaint shall “allege with particularity
the efforts, if any, made by the plaintiff to obtain the action the plaintiff desires from the directors
or comparable authority and the reasons for the plaintiff's failure to obtain the action or for not
making the effort”).
108
    See Aronson v. Lewis, 473 A.2d 805, 811 (Del. 1984) overruled on other grounds by Brehm v.
Eisner, 746 A.2d 244 (Del. 2000).
109
    Ryan v. Gursahaney, 2015 WL 1915911, at *5 (Del. Ch. Apr. 28, 2015) (citation omitted).


                                                  26
       The crux of the Court’s inquiry is that set out by our Supreme Court in Rales

v. Blasband:110 whether the majority of the board, as it exists at the time the

complaint is filed, is capable of considering the demand in light of the

circumstances.111 The “spirit” that “animates” the respective demand futility tests

under Delaware law “is a Court's unwillingness to set aside the prerogatives of a

board of directors unless the derivative plaintiff has shown some reason to doubt that

the board will exercise its discretion impartially and in good faith.”112

       The Plaintiff recognized at oral argument that he needs “Unocal to get around

the demand requirement.”113           That concession was apt; the Plaintiff has not

attempted to plead via particularized facts, on a director-by-director basis, that a

majority of the board is interested in the transaction, or lacks independence; he relies

on the inference of entrenchment that arises under Unocal. Such a bare inference,

as discussed below, falls short of demonstrating a disabling interest, which requires

a substantial likelihood of liability lacking under the facts pled here. While certain

case law in this area is difficult to reconcile, I find that the fact that an action

implicates enhanced scrutiny under Unocal is insufficient on its own to satisfy Rule

23.1. Instead, as explained below, to excuse demand, facts must be pled in the



110
    Rales v. Blasband, 634 A.2d 927 (Del. 1993).
111
    See id. at 934. See, e.g., In re INFOUSA, Inc. Shareholders Litig., 953 A.2d 963, 985–90 (Del.
Ch. 2007) (performing a director by director inquiry).
112
    In re INFOUSA, 953 A.2d at 986.
113
    Jan. 31, 2017 Oral Argument Tr. 47:22–48:5.


                                               27
complaint sufficient to create a reasonable doubt that a majority of directors were

incapable of exercising business judgment. The Complaint does not meet this

standard.

               1. The Existence of an Underlying “Unocal” Claim is Not Sufficient
               to Excuse Demand

       The overarching rationale for Rule 23.1 is clear: a cause of action is an asset

of the corporation under the control of the directors. This director-control model is

fundamental to the corporate form, which separates ownership and control in a way

that has proved value enhancing. Under some conditions, however, the directors are

disabled from exercising that control via application of their business judgment, on

behalf of the corporation. In such cases, the director-control model and the good of

the entity are in tension. Rule 23.1 addresses that tension. A stockholder wishing

herself to deploy a corporate asset through litigation must first make a demand that

the board pursue the matter; such a demand concedes that the directors’ ability to

deploy business judgment is not impaired. Or, she may proceed absent a demand,

but only where she demonstrates through her complaint that demand should be

excused as futile. The overarching test for futility is stated in Rales;114 the complaint

must plead specific facts that if true, and together with reasonable inferences




114
   See, e.g., David B. Shaev Profit Sharing Account v. Armstrong, 2006 WL 391931, at *4 (Del.
Ch. Feb. 13, 2006) (observing that “[t]his court has held in the past that the Rales test, in reality,
folds the two-pronged Aronson test into one broader examination”).


                                                 28
therefrom, create a reasonable doubt that a majority of the directors could exercise

business judgment with respect to the demand.115

       In order to satisfy the demand requirement, it became clear at oral argument

that the Plaintiff relies on the Complaint’s pleading of a Unocal claim, discussed

above.116 Such reliance is understandable given our case-law.117 Below, I examine

the cases suggesting that a well-pled Unocal claim is, standing alone, sufficient to

excuse demand.118 Such a discussion is of particular importance here given the

relative weakness of the Plaintiff’s Unocal claim. As discussed below, those cases,

due to the specific context in which they arose, and in light of subsequent Supreme

Court precedent, are not persuasive in this matter.




115
    See Rales, 634 A.2d at 934 (stating the test as follows: “a court must determine whether or not
the particularized factual allegations of a derivative stockholder complaint create a reasonable
doubt that, as of the time the complaint is filed, the board of directors could have properly exercised
its independent and disinterested business judgment in responding to a demand”).
116
    See, e.g., Jan. 31, 2017 Oral Argument Tr. 48:4–5.
117
    But see In re INFOUSA, 953 A.2d at 986–90 (rejecting certain automatic excusal theories and
examining specific allegations to determine whether a majority of the board were capable of
considering demand); Teamsters Union 25 Health Servs. & Ins. Plan v. Baiera, 2015 WL 4192107,
at *15 (Del. Ch. July 13, 2015) (rejecting an argument that demand would be automatically
excused if entire fairness attached to the transaction, finding that while the argument “has some
superficial appeal, it is inconsistent with controlling authority in my opinion”); id. at *15 n.121
(noting that “[g]iven that the second prong of Aronson asks simply whether the challenged
transaction was otherwise the product of a valid exercise of business judgment, it is understandable
how one might find that test to be satisfied whenever entire fairness review might be triggered,
irrespective of the circumstances triggering such review or the nature of the claims to which such
review might apply”) (internal quotation and citation omitted).
118
    While the Plaintiff appeared to rely on this “automatic excusal theory” at argument, it was not
addressed in briefing.


                                                 29
       The most recent iteration of the “automatic Unocal excusal” language comes

from a 2014 Court of Chancery decision, In re Ebix, Inc. Stockholder Litigation.119

The Ebix Court noted that the “potentially thorny issue” of whether a Unocal claim

in that case was direct or derivative

       may be largely avoided when resolving the Defendants' motion to
       dismiss under Rule 23.1 if the claim implicates the heightened scrutiny
       of Unocal Corporation v. Mesa Petroleum and its progeny: if the claim
       is derivative, then demand is excused, and if the claim is direct, then no
       demand was ever necessary under the Court of Chancery Rules.120

The Ebix court relied on an earlier decision of this Court,121 In re Gaylord Container

Corp. Shareholders Litigation,122 for the proposition that a well-pled Unocal claim

would excuse demand.123 Gaylord indicated that there is generally “automatic

demand excusal” in cases invoking Unocal’s enhanced scrutiny.124 The Court’s

discussion, however, was—like Ebix—in the context of considering whether the

particular Unocal claim in that action was direct or derivative.125 Specifically, then-

Vice Chancellor Strine observed that:

       [t]he derivative-individual claim distinction is already of no practical
       importance at the pre-transaction stage of corporate litigation-the stage
       at which Unocal claims are often most hotly contested. So long as the

119
    2014 WL 3696655, at *15–16 (Del. Ch. July 24, 2014).
120
    Id. at *15 (citing In re Gaylord Container Corp. Shareholders Litig., 747 A.2d 71, 81 (Del. Ch.
1999)) (internal footnote omitted).
121
    Id.
122
    In re Gaylord Container Corp. Shareholders Litig., 747 A.2d 71 (Del. Ch. 1999).
123
    See In re Ebix, 2014 WL 3696655, at *15–16.
124
    In re Gaylord Container, 747 A.2d at 83.
125
    Id. at 81–83. I note that the Gaylord opinion, relied upon in Ebix, concerned whether class
certification was proper, which turned, in part, on whether the claim was direct. Id. at 72.


                                                30
       plaintiff states a claim implicating the heightened scrutiny required by
       Unocal, demand has been excused under the Aronson v. Lewis demand
       excusal test.126

       That finding—that demand was excused—was law-of-the-case in Gaylord,

following an earlier opinion in the case by a different Vice Chancellor.127 These two

cases, Gaylord, and Ebix in reliance on Gaylord, both made the statements regarding

automatic demand excusal in the context of explaining the minimal importance of

addressing whether such claims were direct or derivative. I find instructive the cases

upon which Gaylord relies for the proposition that a well-pled Unocal claim excuses

demand.128 Gaylord relies in part on the Court of Chancery’s decision in Moran v.

Household International, Inc.,129 concerning the relationship between a Unocal

claim and demand futility.130 In Moran the Court of Chancery denied a motion to

dismiss pursuant to Rule 23.1. The Moran Court reasoned as follows in finding

demand excused:

       [a]lthough we are not involved here with defensive tactics adopted by
       the board in response to a specific takeover threat, the ‘primary
       purpose’ standard is also applicable to prospective anti-takeover

126
    In re Gaylord Container, 747 A.2d at 81 (internal citations omitted) (citing Moran v. Household
Int'l, Inc., 490 A.2d 1059, 1071 (Del. Ch. 1985); Carmody v. Toll Bros., 723 A.2d 1180, 1189
(Del. Ch. 1998); Wells Fargo & Co. v. First Interstate Bancorp., 1996 WL 32169, at *8 (Del. Ch.
Jan. 18, 1996); In re Chrysler Corp. Shareholders Litig., 1992 WL 181024, at *4–5 (Del. Ch. July
27, 1992)).
127
     See In re Gaylord Container, 747 A.2d at 82. See also In re Gaylord Container Corp.
Shareholders Litig., 1996 WL 752356, at *2 (Del. Ch. Dec. 19, 1996).
128
    See supra note 126.
129
    Moran v. Household Int'l, Inc., 490 A.2d 1059, 1071 (Del. Ch. 1985), aff'd, 500 A.2d 1346
(Del. 1985) disapproved of on other grounds by Tooley v. Donaldson, Lufkin & Jenrette, Inc., 845
A.2d 1031 (Del. 2004).
130
    See In re Gaylord Container, 747 A.2d at 81.


                                                31
       devices. Thus, it is not surprising that plaintiffs allege that the
       Household directors attempted to manipulate the internal corporate
       machinery of Household for the sole and primary purpose of
       entrenching themselves in office. Of course, this allegation, standing
       alone, will not suffice to excuse demand. Rather, the complaint must
       allege specific facts which demonstrate that the primary purpose of
       management was to retain control. In my view, the plaintiffs'
       complaints, which set forth particularized facts alleging that the Rights
       Plan deters all hostile takeover attempts through its limitation on
       alienability of shares and the exercise of proxy rights, sufficiently
       pleads a primary purpose to retain control, and thus casts a reasonable
       doubt as to the disinterestedness and independence of the board at this
       stage of the proceedings.131
       Similarly, Gaylord relies on Carmody v. Toll Brothers, Inc.132 The Court in

Toll Brothers held that the plaintiffs’ claims were direct, but in the alternative if they

were properly considered derivative it was of no consequence because “[t]he

complaint . . . alleges in a particularized way that the Toll Brothers directors acted

for entrenchment purposes. Under our case law, that is sufficient to excuse the

requirement of a demand.”133

       Further, another case relied upon in Gaylord,134 In re Chrysler Corporation

Shareholders Litigation,135 explained that, in the context of entrenchment arguments




131
    Moran, 490 A.2d at 1071 (internal citations and quotations omitted) (emphasis in original).
132
    In re Gaylord Container, 747 A.2d at 81 (citing Carmody v. Toll Bros., 723 A.2d 1180, 1189
(Del. Ch. 1998)).
133
    Toll Bros., 723 A.2d at 1188–89 (citing In re Chrysler Corp., 1992 WL 181024, at *4–5; Wells
Fargo & Co., 1996 WL 32169, at *8) (emphasis added). I note the defensive action in Toll
Brothers was a “dead hand” poison pill. Toll Bros., 723 A.2d at 1182.
134
    In re Gaylord Container, 747 A.2d at 81 (citing In re Chrysler Corp., 1992 WL 181024, at *4–
5).
135
    1992 WL 181024, at *4 (Del. Ch. July 27, 1992).


                                              32
surrounding a Rule 23.1 motion, the plaintiff’s complaint must create “a reasonable

doubt that the directors were motivated solely or primarily by entrenchment

concerns.”136 Stated another way, “the complaint must create a reasonable doubt

that entrenchment was the directors' ‘sole or primary purpose,’ demand is not

excused if from the complaint it appears that the challenged action ‘could, at least as

easily, serve a valid corporate purpose as an improper purpose, such as

entrenchment.’”137

       I am satisfied, after a review of the analysis in decisions underlying the

statements made in Gaylord and repeated in Ebix, that the presence of a narrowly

pled Unocal claim here does not operate to excuse demand per se. The common

thread in those underlying cases—requiring a specific pleading that entrenchment

was the defendants’ primary purpose, in order to demonstrate demand futility—I

find consistent with a Rales analysis under Rule 23.1, requiring a pleading of specific

facts sufficient to conclude that the directors’ exercise of business judgment is

disabled. Further, I find instructive other cases in this Court that have declined

automatic excusal theories, in favor of individual director-by-director analysis based

on the particularized allegations of the Complaint.138 To the extent the Gaylord line


136
    Id. at *5 (citations omitted).
137
    Id. at *4 (quoting Cottle v. Standard Brands Paint Co., 1990 WL 34824, at *8 (Del. Ch. Mar.
22, 1990)).
138
     See Baiera, 2015 WL 4192107, at *15–17 (declining to adopt an automatic demand excusal
theory premised on the argument that the entire fairness standard of review triggers such a per se
excusal, and noting “[t]he focus instead . . . is on whether Plaintiff's allegations raise a reasonable


                                                 33
of cases holds that a pleading sufficient to invoke Unocal at the pre-closing stage is

also sufficient to excuse demand under Rule 23.1, I decline to follow those cases.

The recent Supreme Court holding in Cornerstone I find instructive. There, the

Court found that even where entire fairness initially applies to review of a

transaction, a plaintiff must plead a non-exculpated claim against each individual

defendant to avoid dismissal of that defendant in an action for damages. It is in that

light that I must analyze demand futility: whether the Plaintiffs here have pled facts

that raise a reasonable doubt that the Director Defendants can exercise business

judgment in considering a demand. I cannot square Cornerstone with a per se rule

that defendant directors are incapable of evaluating a demand, solely because a well-

pled Unocal claim exists, although of course specific pleadings that a majority of

directors were motivated primarily by entrenchment or other non-corporate

considerations will show demand futility.

       I proceed, therefore, on the assumption that the Plaintiff’s derivative claims

here must be dismissed unless the Complaint demonstrates demand would be futile,



doubt as to the impartially of a majority of the Demand Board to have considered such a demand”);
id. (observing that “neither the presence of a controlling stockholder nor allegations of self-dealing
by a controlling stockholder changes the director-based focus of the demand futility inquiry”). See
also In re INFOUSA, 953 A.2d at 986–990; id. at 989 (observing that “[t]o excuse demand in this
case it is not enough to show that the defendants approved a discriminatory poison pill, granted
[the CEO] generous share options or allowed the [CEO’s family] to carry out self-interested
transactions. Instead, the plaintiff must provide the Court with reason to suspect that each director
did so not because they felt it to be in the best interests of the company, but out of self-interest or
a loyalty to, or fear of reprisal from, [the CEO]. It is to this analysis that I now turn.”) (emphasis
added).


                                                 34
consistent with the analyses set out in Rales and Aronson v. Lewis,139 regardless of

whether the underlying facts state a claim under Unocal.

               2. The Plaintiff Has Failed to Plead Demand Futility Under Aronson

       As stated above, a plaintiff may not maintain litigation derivatively on behalf

of a corporation, absent demand, unless she demonstrates via specific pleading that

there is a reasonable doubt whether a majority of the directors are capable of bringing

business judgment to bear on such a demand. Our Supreme Court has provided the

specific test that applies where, as here, the suit involves a challenge to action of the

directors who themselves would evaluate the demand, set out in Aronson.140 The

Aronson test has two parts: first, does the particularized pleading create a reasonable

doubt that the directors were not disinterested or independent in making the

decision?141 Or, if it does not, does the pleading create a reasonable doubt that the

decision was otherwise not the product of business judgment?142 If so, under

Aronson, demand is excused.

       The Aronson test must be understood in the context of the overarching test for

demand futility laid out in Rales:143 could the directors bring business judgment to


139
    473 A.2d 805, 811 (Del. 1984).
140
    Id. at 814. That is, this Court has employed the Aronson analysis in circumstances where the
“decision of the board is challenged.” In re INFOUSA, 953 A.2d at 986.
141
    See Aronson, 473 A.2d at 814.
142
    See id.
143
    See In re Duke Energy Corp. Derivative Litig., 2016 WL 4543788, at *15 (Del. Ch. Aug. 31,
2016) (noting that “[a]s a matter of doctrine, Rales is better thought of as the general test, with
Aronson indicative of its application in a specific context”) (citation omitted). See also Guttman


                                                35
bear on the demand? The first prong of the Aronson inquiry addresses director

compliance with the duty of loyalty: if the directors made the underlying decision

under the influence of self-interest, or dependent on a third party, they have breached

a duty of loyalty, and are liable for loss caused thereby. In such a circumstance,

there is a reasonable doubt whether those directors can exercise their business

judgment on a demand to sue themselves. Similarly with Aronson’s second prong:

actions of directors inexplicable with reference to business judgment are made in

bad faith, implicating director liability. Such directors are disabled from considering

a demand to sue themselves, and demand would be futile.144

       The Complaint here alleges entrenchment as the Defendants motive in the

challenged transaction. Addressing such an allegation under Aronson is a rather

awkward fit, but I examine here whether the Complaint satisfies that test, as

addressed by the Plaintiff in briefing.145




v. Huang, 823 A.2d 492, 500–502 (Del. Ch. 2003) (explaining that in certain circumstances the
Rales and the Aronson tests “are only subtly different, because the policy justification for each test
points the court toward a similar analysis”); id. at 501 (observing that Rales’ “singular inquiry
makes germane all of the concerns relevant to both the first and second prongs of Aronson”).
144
    Absent an exculpatory clause, an action not the product of business judgment, because
uninformed, would also implicate director liability and excuse demand.
145
    In briefing, the Plaintiff pursued three theories: first, that the Defendants’ votes in favor of the
WPZ Acquisition expose them to a substantial likelihood of liability making them “interested”
under the first prong of Aronson; second, that the transaction and its terms lacked a legitimate
business purpose and demand is excused under the second prong of Aronson; and finally, that the
Defendants acted for entrenchment purposes and therefore demand is excused under the second
prong of Aronson. See Pl’s Answering Br. 39–42.


                                                  36
       The Plaintiff purports to satisfy both prongs of Aronson,146 and his arguments

are essentially the same for both. He alleges generally that the complained-of actions

of the Board in acquiring WPZ, and in initially resisting the advances of ETE, were

defensive in nature, and taken not for the benefit of Williams, but for motives of

entrenchment. Under this theory, the directors were thus tainted by self-interest, and

took actions inexplicable under business judgment, satisfying Aronson. But the

Plaintiff understates the showing required under Aronson. The Plaintiff relies on the

pleading of a Unocal claim to satisfy Rule 23.1,147 which, for reasons above, I reject.

Instead, the first prong of Aronson requires the trial court to determine whether the

complaint pleads particularized facts sufficient to raise a reasonable doubt as to the

disinterestedness or independence of at least half of the board.148 The recurring

situation in which the Court will consider a director interested arises when she stands

to “receive a personal financial benefit from a transaction that is not equally shared

by the stockholders.”149 A director lacks independence where she is “beholden” to




146
    Id. at 39 (arguing that the “Complaint establishes demand futility under both prongs” of
Aronson).
147
    See Jan. 31, 2017 Oral Argument Tr. 47:22–48:5.
148
    Beam ex rel. Martha Stewart Living Omnimedia, Inc. v. Stewart, 845 A.2d 1040, 1046 n.8 (Del.
2004).
149
    Rales, 634 A.2d at 936 (citing Aronson, 473 A.2d at 812). Conversely, “[d]irectorial interest
also exists where a corporate decision will have a materially detrimental impact on a director, but
not on the corporation and the stockholders.” Id.


                                                37
a controller or another interested person and that such person’s influence would

sterilize her exercise of discretion.150

       Here the Plaintiff asserts that demand is excused because “at least half of the

members of the Demand Board” suffer a disabling interest under the first prong of

Aronson via exposure to a “substantial likelihood of liability” for the alleged breach

of the duty of loyalty “by voting in favor of the WPZ Acquisition, and subsequently

voting twice against the ETE Merger.”151 The Plaintiff thus argues generally that a

majority of the Directors suffer such a “disabling interest.”152 The Plaintiff asserts

that the majority of directors participated in the defensive actions via their vote, and

therefore entrenchment must have been the motive, making each director subject to

liability for breach of the duty of loyalty. This is quintessential conclusive pleading

of a mere threat of liability. The Complaint is bare of the type of director-specific

pleading that would imply that the risk of liability is substantial. In the absence of

director-specific pleadings implying that a director was under the control of

Armstrong, or that the merger with ETE would have caused her to lose directorship

fees material to her, there is simply a lack of specific pleadings showing a breach of

loyalty. In other words, the Complaint lacks specific pleadings that, if true, create a

reasonable doubt that a substantial likelihood of liability would cause a majority of


150
    See Aronson, 473 A.2d at 814–15.
151
    Pl’s Answering Br. 39 (citing Ryan v. Gifford, 918 A.2d 341 (Del. Ch. 2007)).
152
    Id.


                                               38
directors to face liability, disabling their exercise of business judgment and excusing

demand.153

       In support of his argument that demand is excused via a substantial likelihood

of liability for a majority of the Board here, the Plaintiff relies primarily on the Court

of Chancery’s decision in Ryan v. Gifford.154                  Gifford quotes In re Baxter

International, Inc. Shareholders Litigation,155 for the proposition that directors

suffer from a disabling interest in considering a pre-suit demand when “the potential

for liability is not a mere threat but instead may rise to a substantial likelihood.” 156

Gifford found such a substantial likelihood of liability existed on the facts of that

case, and that it constituted one of the “rare” such cases so egregious on its face that

the threat of liability would excuse demand.157 The alleged actions in Gifford were

quintessential misconduct; it involved backdating of options while “simultaneously”

lying to shareholders, conduct which made it “difficult to conceive” how such acts




153
    As the Supreme Court explained in Aronson, a “substantial likelihood of director liability”
exists only “in rare cases [where] a transaction may be so egregious on its face that board approval
cannot meet the test of business judgment.” Aronson, 473 A.2d at 815. Similarly, Aronson teaches
that “the mere threat of personal liability for approving a questioned transaction, standing alone,
is insufficient . . . ” in the absence of “egregious” or “rare cases.” Id. Additionally, “[w]here
directors are contractually or otherwise exculpated from liability for certain conduct, ‘then a
serious threat of liability may only be found to exist if the plaintiff pleads a non-exculpated claim
against the directors based on particularized facts.’” Wood v. Baum, 953 A.2d 136, 141 (Del.
2008) (quoting Guttman, 823 A.2d at 501).
154
    918 A.2d 341 (Del. Ch. 2007). See Pl’s Answering Br. 39 n.124.
155
    In re Baxter Int'l, Inc. Shareholders Litig., 654 A.2d 1268, 1269 (Del. Ch. 1995).
156
    Gifford, 918 A.2d at 355 (quoting In re Baxter, 654 A.2d at 1269).
157
    Id.


                                                39
could satisfy the duty of loyalty.158 Further, “three members of a board approved

backdated options, and another board member accepted them.”159

       In contrast, in In re Baxter, on which Gifford relies, the Court reached the

opposite conclusion—finding that it could not “conclude from the face of the

complaint that this is a rare case where the circumstances are so egregious that there

is a substantial likelihood of liability.”160 In re Baxter arose out of an alleged

“scheme” by Baxter employees to “systematically overcharge” the Veterans

Administration for medical supplies which was later uncovered and harmed the

company.161 Before finding the absence of a substantial likelihood of liability by the

directors, the Court explained that

       “[a]lthough a short and plain statement showing that the pleader is
       entitled to relief is normally sufficient to state a claim, it does not satisfy
       the requirement of pleading more than a mere threat of liability. The
       court could not conclude that there is a substantial likelihood of liability
       from the face of a complaint unless the claim is pled with sufficient
       particularity to permit the court to reasonably reach the required
       conclusion.”162

Further, when the defendants are protected by an exculpatory charter provision, as

they are here, “the risk of liability does not disable them from considering a demand




158
    Id.
159
    Id. (emphasis in original).
160
    In re Baxter, 654 A.2d at 1271 (citing Aronson, 473 A.2d at 815).
161
    Id. at 1268–69.
162
    Id. at 1270.


                                               40
fairly unless particularized pleading permits the court to conclude that there is a

substantial likelihood that their conduct falls outside the exemption.”163

       Here the alleged conduct, which the Plaintiff contends demonstrates a

substantial likelihood of liability, is a series of votes for or against particular

transactions164—one of which narrowly creates an inference sufficient to trigger

Unocal’s enhanced scrutiny. I find that there is a failure of particularized facts that

the actions of the Director Defendants were taken for disloyal purposes, however.

The Complaint singles out Armstrong’s motive to avoid a merger with ETE, and

then alleges in conclusory fashion that the rest of the Board was motivated to

preserve their positions; it makes no allegations such positions were material to

them, no allegations of their animus towards ETE, and no allegations that their

discretion was sterilized by Armstrong.

       That is, I assume the facts alleged in the Complaint are true, and draw all

reasonable inferences in the Plaintiff’s favor. Nonetheless, I find that this Complaint

fails to allege particularized facts sufficient for me to conclude that a substantial

likelihood exists that the majority of the Board has violated its duty of loyalty, and

that demand is therefore futile in the face of a threat of liability.165 Because of the


163
    Id. at 1270.
164
    See Pl’s Answering Br. 39.
165
    See In re Lear Corp. S'holder Litig., 967 A.2d 640, 654–55 (Del. Ch. 2008) (warning in the
context of a demand futility allegation regarding a Caremark claim that “Courts should . . . be
extremely chary about labeling what they perceive as deficiencies in the deliberations of an
independent board majority over a discrete transaction as not merely negligence or even gross


                                              41
dearth of particularized allegations, I cannot find that the majority of the Board faces

a disabling interest with respect to the demand eschewed by Plaintiff here, and the

Plaintiff’s argument under Aronson’s first prong accordingly fails.

       In order for demand to be excused under the second prong of Aronson where,

as here, the Defendants are exculpated from liability for the duty of care, the Plaintiff

must plead facts raising an inference that the action complained of was taken in bad

faith.166 The Supreme Court has observed that a plaintiff carries a “heavy burden”

in satisfying the second prong of Aronson.167 The second prong has been referred to

as a “safety valve” to permit suit where the majority of directors are otherwise

disinterested and independent but “the complaint meets a heightened pleading

standard of particularity” and the “threat of liability to the directors required to act

on the demand is sufficiently substantial to cast a reasonable doubt over their

impartiality.”168 In other words, the second prong excuses demand where the facts



negligence, but as involving bad faith”). See also id. at n.62 (noting that “[a]nother risk warrants
mention, which arises if courts fail to recognize that not all situations governed by Revlon have
the strong sniff of disloyalty that was present in the original case. Revlon was a case rooted in
entrenchment and bias concerns, with incumbent managers preferring one bidder strongly over
another when a sale became inevitable. Many of the early Revlon and Unocal . . . cases involved
this flavor”).
166
    See id. at 647–48; id. at 653 (noting that when a company has an exculpatory provision, “this
court must be vigilant in reviewing the complaint . . . to make sure that it pleads particularized
facts pleading a non-exculpated breach of fiduciary duty. That requires the plaintiffs to plead
particularized facts supporting an inference that the directors committed a breach of the fiduciary
duty of loyalty”) (citations omitted). But see McPadden v. Sidhu, 964 A.2d 1262, 1270–75 (Del.
Ch. 2008).
167
    White v. Panic, 783 A.2d 543, 551 (Del. 2001) (citations omitted).
168
    Guttman, 823 A.2d at 500.


                                                42
pled disclose that rare case where “a transaction may be so egregious on its face that

board approval cannot meet the test of business judgment.”169

       Where duty of care claims are exculpated, “the plaintiffs cannot rely on

conclusory allegations, they must plead specific facts that support the inference that

the [defendant] directors breached their fiduciary duty of loyalty.”170 That is, “what

is critical is that [the plaintiff] plead facts suggesting that the [defendant] directors

breached their duty of loyalty by somehow acting in bad faith for reasons inimical

to the best interests of the [company’s] stockholders.”171 Similarly, as this Court has

recently explained, “[t]he second Aronson prong applies when the particularized

facts are such that it is ‘difficult to conceive’ that a director could have satisfied his

or her fiduciary duties.”172

       The first ground upon which the Plaintiff seeks to excuse demand under the

second prong of Aronson is that the Complaint demonstrates the directors’ actions

were “taken for entrenchment purposes” and that demand is therefore excused.173

For the reasons stated above, such a conclusory pleading is insufficient under Rule



169
    Aronson, 473 A.2d at 815.
170
    In re Lear Corp., 967 A.2d at 647.
171
    Id. at 648.
172
    Chester Cty. Employees’ Ret. Fund v. New Residential Inv. Corp., 2016 WL 5865004, at *9
(Del. Ch. Oct. 7, 2016) (quoting Gifford, 918 A.2d at 355).
173
    Pl’s Answering Br. 41. I note that while this argument is made by the Plaintiff under the second
prong of Aronson, courts have often considered the “entrenchment” theory of demand excusal
under the first prong of Aronson. See Edward P. Welch et al., Folk on the Delaware General
Corporation Law § 327.04(b)(4)(d) at 13-119–20 (2017 Supp.) (collecting cases).


                                                43
23.1. That is, the Plaintiff here has fallen short of pleading particularized facts

sufficient to create a reasonable doubt that the demand board’s sole or primary

motivation was entrenchment, or otherwise demonstrate a substantial threat of

liability.174 The Complaint is silent as to the individual director’s motivations,

interests, and actions beyond its broad conclusory allegations. The Complaint lacks

particularized factual allegations to permit me to infer that the majority of the Board

acted solely or primarily to entrench themselves.

       Beyond entrenchment, the Complaint alleges only that Armstrong disliked

ETE due to antagonisms relating to an earlier “bidding war,”175 and that the

remaining Director Defendants voted in favor of the WPZ Acquisition to preserve

their “power, prestige and profit.”176 This is simply a mirror image of the contentions

addressed with respect to Aronson’s first prong. There are no allegations regarding

the Director Defendants’ compensation and financial circumstances, or anything else

sufficient to suggest that the directors, other than Armstrong, would have a non-

corporate motive in approving the transaction. Nor is there any basis from the

pleadings to infer that Armstrong’s influence was so powerful as to sterilize the other



174
    See, e.g., In re Chrysler Corp., 1992 WL 181024, at *4 (explaining that “the complaint must
create a reasonable doubt that entrenchment was the directors' ‘sole or primary purpose,’ demand
is not excused if from the complaint it appears that the challenged action ‘could, at least as easily,
serve a valid corporate purpose as an improper purpose, such as entrenchment.’”) (quoting Cottle,
1990 WL 34824, at *8).
175
    See Compl. ¶ 46.
176
    See id. at ¶ 101.


                                                 44
directors’ discretion or that such directors were beholden to him. In short, I find that

the Complaint fails to allege particularized facts to permit an inference that the

majority of the Director Defendants acted with bad faith.177

       Finally, the Plaintiff argues that demand must be excused here because there

was “no bona fide corporate purpose” for the transaction and its terms; in other

words, the WPZ Acquisition can only be explained by bad faith.178 This is the

“safety valve” theory of demand futility under Aronson’s second prong explained

above: An action inexplicable other than bad faith is sufficiently likely to imply

liability that demand on directors taking such action is futile. Here, the Complaint

involves directors, in the context of an expression of interest by a potential acquirer,

themselves authorizing acquisition of the minority interest in a subsidiary,179 then

abandoning the acquisition when the acquirer made a sufficiently attractive offer. It

is reasonably conceivable—although not conclusively so—that the acquisition by

Williams of WPZ was meant as defensive to a takeover by ETE. The facts pled fall

short, however, of providing an inference that the actions taken by the directors, even




177
    See Gursahaney, 2015 WL 1915911, at *8.
178
    See Pl’s Answering Br. 40–41.
179
    After consulting with a banker, and after the banker laid out pros and cons to the WPZ
Acquisition. See, e.g., Kirkham Aff. Ex. C at RYAN0000144 (“We believe this transaction
represents an attractive opportunity to significantly lower the cost of capital and enhance near and
long term growth and valuation.”).


                                                45
if defensive, are inexplicable other than as bad faith.180 It is a truism that defensive

actions may be loyal actions if reasonable. They may also be loyal—although

subject to injunctive relief—if unreasonable. They may be loyal even though

adopted in a grossly negligent way. Nothing in the Complaint creates a reasonable

doubt that bad-faith liability on the part of these defendants is likely, and the second

prong of Aronson is not satisfied.

                                   III. CONCLUSION

       The Plaintiff has pled facts raising a pleading-stage inference that actions

taken by directors were a defensive reaction to a takeover threat. He has failed,

however, to plead sufficient particularized facts to imply a substantial likelihood of

liability for damages arising out of those actions on the part of a majority of the

directors. Demand under Rule 23.1 is not excused, therefore. Since the Plaintiff

forwent demand, this derivative action is dismissed. An Order is attached.




180
   Again, as noted in the factual background section, the rationale of the WPZ Acquisition was
not completely devoid of support—the Barclays presentations relied upon in the Complaint
provide both pros and cons to the WPZ Acquisition.


                                             46
      IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

WALTER E. RYAN, JR,                        )
                                           )
                   Plaintiff,              )
                                           )
      v.                                   ) C.A. No. 12717-VCG
                                           )
ALAN S. ARMSTRONG; JOSEPH R.               )
CLEVELAND; KATHLEEN B.                     )
COOPER; JOHN A. HAGG; JUANITA              )
H. HINSHAW; RALPH IZZO; FRANK              )
T. MACINNIS; ERIC W.                       )
MANDELBLATT; KEITH A.                      )
MEISTER; STEVEN W. NANCE;                  )
MURRAY D. SMITH; JANICE D.                 )
STONEY; and LAURA A. SUGG,                 )
                                           )
                   Defendants,             )
                                           )
THE WILLIAMS COMPANIES, INC.,              )
                                           )
                   Nominal Defendant.      )

                                   ORDER

      AND NOW, this 15th day of May, 2017,

      The Court having considered Defendants’ Motion to Dismiss, and for the

reasons set forth in the Memorandum Opinion dated May 15, 2017, IT IS

HEREBY ORDERED that the Motion is GRANTED.

SO ORDERED:

                                           /s/ Sam Glasscock III

                                           Vice Chancellor



                                      47